Citation Nr: 1502294	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle fracture involving the distal fibula, as secondary to service-connected disability.  

2. Entitlement to an initial rating greater than 20 percent for recurrent right ankle sprain. 

3. Entitlement to an extension of a temporary total rating beyond December 31, 2007 based on convalescence due to left knee surgery performed on October 26, 2007. 

4. Entitlement to an initial rating greater than 30 percent prior to October 26, 2007, and greater than 10 percent as of January 1, 2008, for left knee patello-femoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister-in-law


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his sister-in-law testified at a hearing before a Decision Review Officer (DRO) in April 2010.  The Veteran also testified at a hearing before a DRO in October 2012, and before the undersigned in May 2014.  Transcripts of all hearings are of record. 

The issues of entitlement to higher initial ratings for the recurrent right ankle sprains and left knee patello-femoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's October 26, 2007 left knee surgery continued to require convalescence through mid January 2008. 

2.  The Veteran's right ankle fracture involving the distal fibula was caused by his service-connected bilateral radiculopathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total convalescent rating through January 2008 have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2014). 

2.  The criteria for service connection for residuals of a right ankle fracture involving the distal fibula as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310  (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an extension of a temporary total rating beyond December 31, 2007 based on convalescence due to left knee surgery performed on October 26, 2007

The Veteran claims entitlement to an extension beyond December 31, 2007 of the temporary total convalescent rating for left knee surgery performed in October 2007.  For the reasons that follow, the Board finds that entitlement to a one-month extension through January 2008 is established. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e) (2014).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

The Veteran underwent left knee surgery in October 2007 at a private facility.  A temporary total convalescent rating has been assigned effective the date of the surgery through December 31, 2007, with separate 10-percent ratings for the Veteran's left knee pathology reinstated effective January 1, 2008.  Thus, the total convalescent rating was assigned for two months following the surgery.  The issue is whether the total convalescent rating may be extended another month.  

A December 2007 private treatment record reflects a postoperative evaluation of the left knee and states that the knee was "progressing well," that the Veteran's gait was fully weight-bearing ("FWB"), and that he did not require a brace or assistive device.  At the same time, it was noted that the Veteran's low back pain had increased as he transitioned from a knee brace and crutches to being fully weight-bearing.  A November 2007 private physical therapy record also notes that the Veteran's low back pain had increased, which was most likely due to weight-bearing restrictions associated with his October 2007 left knee surgery.  Private physical therapy records dated in November and December 2007 show continued complaints of significant low back pain.  The Veteran has a service-connected low back disability characterized as residuals of a laminectomy and discectomy, and also service-connected bilateral radiculopathy associated with the low back disorder.  A private treatment record dated in late December 2007 reflects that the Veteran was to remain out of work secondary to his knee and back problems.  

In a January 2008 letter, the private surgeon who performed the October 2007 left knee surgery stated that the Veteran could return to work effective January 14, 2008 without restriction.   

In his October 2012 hearing testimony, the Veteran stated that he occasionally used a wheelchair after returning to work in January 2008.  

Resolving reasonable doubt in favor of the claim, the Board finds that extension of the total convalescent rating through January 2008 is warranted.  Although the Veteran was found to be fully weight-bearing by late December 2007, he was not authorized to return to work by the physician who performed the surgery until January 14, 2008.  That authorization was prospective in nature, as the date of the physician's letter is January 10, 2008, indicating that even at that time the Veteran was found to continue to need a few more days of recovery.  The need for recovery was due in part to ongoing left knee pain and also due to low back pain which the treatment records show was exacerbated by abnormal weight-bearing resulting from the left knee surgery.  Section 4.30 does not require that weight-bearing be restricted, or that any of the circumstances mentioned in factor 2, be present in order to qualify for a total convalescent rating.  Rather, surgery necessitating at least one month of convalescence is itself an independent factor, and an extension of the convalescent rating may be made on this basis.  As probative evidence shows that the Veteran continued to require convalescence for part of January 2008, an extension of the temporary convalescent rating through that month is warranted.  See id.

The Veteran does not argue and there is no evidence suggesting that he required convalescence as defined under section 4.30 beyond January 2008.  Accordingly, further consideration of this issue is not warranted.  

In sum, entitlement to an extension of the temporary total convalescent rating through January 2008 is granted.  See 38 C.F.R. §§ 3.102, 4.3, 4.30.  


Entitlement to service connection for residuals of a right ankle fracture involving the distal fibula, as secondary to service-connected disability

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Here, the Veteran is service connected for bilateral radiculopathy of the lower extremities.  In November 2008, he was seen in an emergency room and reported that he twisted his right ankle in a pothole, apparently while wrestling with someone.  At his hearing before the Board in May 2014, he further explained that he has an unsteady gait and weakness which causes him to trip and twist his ankles, particularly on unsteady ground.  A VA examiner in January 2010 stated that the Veteran's lumbar radiculopathy could cause him to have an unsteady gait and periods of weakness that could lead to instability of his lower extremities with resultant tendency to trip and twist his ankles.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for residuals of a right ankle fracture involving the distal fibula, as secondary to service-connected bilateral radiculopathy of the lower extremities, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Extension of a temporary total rating based on convalescence through January 2008 due to left knee surgery performed in October 2007 is granted, subject to the law governing payment of monetary benefits. 

Entitlement to service connection for residuals of a right ankle fracture involving the distal fibula, as secondary to service-connected bilateral radiculopathy of the lower extremities, is granted.

REMAND

The remaining issues on appeal must be remanded for further development.

Because the evaluation of the Veteran's service-connected right ankle sprain may be affected by the award of the service connection for residuals of a right ankle fracture, the Board will defer a decision on this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Moreover, the last examination of his right ankle was performed in March 2012 and is almost three years old.  Thus, a new VA examination should be performed to evaluate the current level of severity of his service-connected right ankle disability, which now encompasses residuals of a fracture.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (VA's "fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination." (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998)); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

A new VA knee examination is also required to evaluate the current level of severity of the Veteran's left knee patello-femoral pain syndrome.  See id.  In his May 2014 hearing testimony before the undersigned, the Veteran indicated that his left knee had worsened in the last few years.  See Hearing Transcript, p. 15.  As the last VA examination was performed in March 2012, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from the Boston Healthcare System, dated since October 2013. 

2. Thereafter, schedule the Veteran for a VA examination to evaluate the current level of severity of his service-connected right ankle sprain and residuals of a right ankle fracture involving the distal fibula.  The entire claims must be made available to the clinician for review.  All indicated studies must be performed and all pertinent clinical findings recorded in detail 

3. Schedule the Veteran for a VA examination to evaluate the current level of severity of his service-connected left knee patello-femoral pain syndrome.  The entire claims must be made available to the clinician for review.  All indicated studies must be performed and all pertinent clinical findings recorded in detail.

4. Next, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


